Exhibit 10

 

INVESTOR AGREEMENT

 

This Investor Agreement (the “Agreement”), dated September 18, 2012, relates to
that certain Subscription Agreement dated February 29, 2012 (the “Subscription
Agreement”) by and between Capstone Turbine Corporation, a Delaware corporation
(the “Company”),  and                            (the “Investor”), pursuant to
which, subject to certain conditions,  the Company is entitled to require the
Investor to purchase up to 4,750,000 shares (the “Put Option”, with such shares
being sold the “Additional Shares”) of the common stock, par value $0.001 per
share, of the Company (the “Common Stock”).

 

WHEREAS, the Company wishes to exercise the Put Option, and the Investor has
agreed to waive certain conditions and amend certain provisions included in the
Subscription Agreement and the Warrant issued pursuant thereto in consideration
for the exercise of the Put Option.

 

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Waiver of Certain Equity Conditions.  Pursuant to Section 3 of
the Subscription Agreement, on the date hereof and solely with respect to the
First Additional Purchase Right Exercise Period, the Investor hereby waives the
Equity Condition set forth in Section 3.2(c)(J) of Annex I to the Subscription
Agreement.  Nothing contained herein shall obligate the Investor to grant any
additional or future waivers under the Subscription Agreement, including,
without limitation, the failure to satisfy the Equity Conditions applicable to
the Second Additional Purchase Right Exercise Period.

 

2.             Amendment to Section 3(a) of the Subscription Agreement. 
Notwithstanding any provision of the Subscription Agreement to the contrary, the
parties agree that the Additional Share Purchase Price for the First Additional
Purchase Price Exercise Period shall be $0.94.

 

3.             Amendment to Warrant. In consideration for the waiver and the
amendment to the Subscription Agreement, the Company hereby agrees to amend the
Warrant delivered to the Investor pursuant to the Subscription Agreement (the
“Warrant”) by deleting Section 1(b) in its entirety and replacing it with the
following:

 

“(b)         Exercise Price.  For purposes of this Warrant, “Exercise Price”
means $1.26, subject to adjustment as provided herein.”

 

The Company shall deliver a notice confirming the foregoing amendment to the
terms of the Warrant to the Investor promptly following the Additional Closing
for attachment thereto. The Company hereby acknowledges that the holding period
of the Warrant shall commence on the original issuance date of the Warrant. The
parties agree that neither party hereto shall take any position contrary to this
Section 3.

 

4.             Exercise of the Put Option for the First Additional Purchase
Right. Pursuant to the Subscription Agreement as amended by this Agreement and
subject to the terms and conditions hereof, the Company hereby exercises the
first Additional Purchase Right.

 

5.             Representations and Warranties of the Company.  The Company
represents, warrants and agrees that:

 

5.1           The Company has all the requisite authority and power to enter
into and consummate the transactions contemplated herein and such transactions
shall not contravene any organizational documents, contractual, regulatory,
statutory or other obligation or restriction applicable to the Company;

 

1

--------------------------------------------------------------------------------


 

5.2           This Agreement has been duly and validly authorized, executed and
delivered by the Company, and shall constitute a legal, valid, and binding
obligation of the Company, enforceable against it in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
whether in a proceeding in equity or at law.  The execution, delivery and
performance of this Agreement and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Company’s Certificate of Incorporation or other organizational documents
of the Company or any of its subsidiaries, any capital stock of the Company or
any of its subsidiaries or Bylaws of the Company or any of its subsidiaries,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the NASDAQ
Global Market) applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company or any of its subsidiaries is bound or
affected except, in the case of clause (ii) or (iii) above, to the extent such
violations that could not reasonably be expected to have a Material Adverse
Effect (as defined below).

 

5.3           The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other person,
including, without limitation, any other security holders of the Company, in
order for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement.  All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence shall have been obtained or effected on or prior to the
Additional Closing. The Shares and the Warrant and the shares of Common Stock
issuable upon exercise of the Warrant have been registered under the Company’s
Registration Statement on Form S-3 (Registration Number 333-156459) and the
Company’s Registration Statement on Form S-3 (Registration Number 333-179781).

 

5.4           During the two (2) years prior to the date hereof, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Securities and Exchange Commission (the “SEC”) pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”) on a timely basis or the Company received a valid extension
of time to so file the applicable SEC Documents and the Company filed such SEC
Documents prior to the expiration of the applicable extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements

 

2

--------------------------------------------------------------------------------


 

or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments which are not expected be material, either
individually or in the aggregate). No other information provided by or on behalf
of the Company to the Investor which is not included in the SEC Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein not misleading, in the
light of the circumstance under which they are or were made.

 

5.5           Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, except as disclosed in the SEC Documents
filed subsequent to such Form 10-K, there has not been any Material Adverse
Effect, and no event, liability, development or circumstance has occurred or
exists, or is reasonably expected to occur or exist, with respect to the
Company, any of its subsidiaries or any of their respective businesses,
properties, liabilities, prospects, operations (including results thereof) or
condition (financial or otherwise) that would be required to be disclosed by the
Company under applicable securities laws on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced. Since the date of the Company’s
most recent audited financial statements contained in a Form 10-K, except as
disclosed in the SEC Documents filed subsequent to such Form 10-K, neither the
Company nor any of its subsidiaries has (i) declared or paid any dividends,
(ii) sold any assets outside of the ordinary course of business or (iii) made
any material capital expenditures (either individually or in the aggregate).
Neither the Company nor any of its subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so. “Material Adverse Effect” means any material adverse effect on (i) the
business, properties, assets, liabilities, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company and its
subsidiaries, taken as a whole in the long term, (ii) the transactions
contemplated by this Agreement or (iii) the authority or ability of the Company
to perform any of its obligations under this Agreement. Any other provision of
this Agreement notwithstanding, none of the following shall be deemed to
constitute, and none of the following shall be taken into account in determining
whether there has been, a Material Adverse Effect: (a) any adverse change,
event, development, or effect (whether short-term or long-term) arising from or
relating to (1) general business or economic conditions, including such
conditions related to the business of the Company, (2) national or international
political or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States, (3) financial, banking, or securities markets (including any disruption
thereof and any decline in the price of any security or any market index),
(4) changes in laws, rules, regulations, orders, or other binding directives
issued by any governmental entity or (5) the taking of any action contemplated
by this Agreement and the other agreements contemplated hereby, (b) any failure
to meet a forecast (whether internal or published) of revenue, earnings, cash
flow, or other data for any period or any change in such a forecast, and (c) any
existing event, occurrence or circumstance with respect to which the Investor
has actual knowledge as of the date hereof, except as such may be publicly
announced or otherwise disclosed.

 

5.6           The Company confirms that neither it nor any other Person acting
on its behalf has provided the Investor or any of its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
subsidiaries, other than the existence of the transactions contemplated by this
Agreement. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.

 

3

--------------------------------------------------------------------------------


 

5.7           It has a sufficient number of authorized and unissued shares of
voting common stock to consummate the exercise of the Put Option.

 

6.             Representations and Warranties of the Investor.  The Investor
represents and warrants that:

 

6.1           it has the authority to enter into the transactions and consummate
the transactions contemplated herein and such transactions shall not contravene
any contractual, regulatory, statutory or other obligation or restriction
applicable to the Investor;

 

6.2           this Agreement has been duly and validly authorized, executed and
delivered by the Investor, and shall constitute a legal, valid, and binding
obligation of the Investor, enforceable against it in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
whether in a proceeding in equity or at law;

 

6.3           it acknowledges that it is not relying, and has not relied, upon
any statement, advice (whether legal, tax, financial, accounting or other),
representation or warranty made by any entity or person including, without
limitation, the Company or any of its affiliates or representatives, Lazard
Frères & Co. LLC or Lazard Capital Markets LLC, except for (a) the publicly
available filings made by the Company with the SEC under the 1934 Act, and
(b) the statements, representations and warranties made by the Company in or
pursuant to this Agreement;

 

6.4           it is the sole legal and beneficial owner of the Warrant, and has
good, valid and marketable title to the Warrant, free and clear of any mortgage,
lien, pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto.  It has not, in whole or in part,
(a) assigned, transferred, hypothecated, pledged or otherwise disposed of the
Warrant or its rights in the Warrant, or (b) given any person or entity any
transfer order, power of attorney or other authority of any nature whatsoever
with respect to the Warrant; and

 

6.5           it is not an affiliate of the Company as such term is defined in
Rule 144 promulgated under the Securities Act.

 

7.             Miscellaneous.

 

7.1           Except as specifically amended hereby, all other agreements,
covenants, representations, warranties and provisions of the Subscription
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.  Except as expressly set forth herein, this Agreement shall not be
deemed to be a waiver, amendment or modification of any provisions of the
Subscription Agreement, the Warrant, or any other agreement, or any right, power
or remedy of any party thereto.  This Agreement also shall not preclude the
future exercise of any right, remedy, power, or privilege available to a party
under the Subscription Agreement, the Warrant, or any other agreement, at law or
otherwise.  All references to an agreement shall be deemed to mean such
agreement as modified hereby.

 

7.2           This Agreement may be executed in multiple original counterparts,
each of which shall be an original, but all of which shall constitute one and
the same Agreement.  This Agreement and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without giving effect to the principles of
conflicts of law that would require the application of the laws of any other
jurisdiction.

 

4

--------------------------------------------------------------------------------


 

7.3           On or before 9:00 a.m., New York City time, on the first (1st)
Business Day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K in the form required by the 1934 Act describing the
material terms of the transactions contemplated hereby. From and after the
filing of the 8-K Filing with the SEC, the Investor shall not be in possession
of any material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.  Without the prior written
consent of the Investor, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of the Investor in any filing, announcement,
release or otherwise.

 

7.4           The Company represents, warrants and covenants that the Company
has not entered into, and will not, directly or indirectly, enter into (or
provide, grant or enter into any waiver, amendment, termination or the like with
respect to), any agreement, understanding, instrument or the like (an
“Amendment”) with, or for the benefit of, any other investor under the
Subscription Agreement (an “Other Investor”) or any of their respective
affiliates with respect to the First Additional Purchase Right Exercise Period,
including, without limitation, any Amendment which results in (a) the ability of
such Other Investor to purchase less than the full number of Additional Shares
specified as the number to be purchased by such Other Investor in the First
Additional Purchase Right Exercise Period or (b) any terms and/or conditions
which are more favorable to any such Person than the terms and conditions
provided to, or for the benefit of, the Investor. Notwithstanding the foregoing
prohibition, to the extent the Company enters into an Amendment with any Other
Investor or any of their respective affiliates with respect to the First
Additional Purchase Right Exercise Period that contains or results in any terms
and/or conditions which are more favorable to any such Person than the terms
and/or conditions provided to, or for the benefit of, the Investor, then the
Investor, at its option, shall be entitled to the benefit of such more favorable
terms and/or conditions (as the case may be) and this Agreement shall be
automatically amended to reflect such more favorable terms or conditions (as the
case may be). To the extent the Company, directly or indirectly, enters into an
Amendment with any Other Investor or any of their respective affiliates with
respect to the First Additional Purchase Right Exercise Period that contains or
results in any terms or conditions which are not identical to the terms and
conditions provided to, or for the benefit of, the Investor, then the Company
shall immediately notify the Investor of, and contemporaneously with such
notification publicly disclose, any such terms to the extent such terms
constitute material, non-public information.

 

7.5           Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Subscription Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

[INVESTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------